Title: To Thomas Jefferson from Thomas Mann Randolph, 30 July 1821
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond 5 ½ P.M.
July 30. 1821.
The absent member of the Literary Board arrived yesterday, and the one who had been in town since Wednesday morning last is now absent. What the result may be I cannot divine. I was at Varina yesterday, but returned last night, and shall take care to be in the wy constantly myself. But this last spring I was here 3 weeks trying & failing every day to have a Council. with very sincere attachmentI am your &c.Th M Randolph